               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                            1:19 CR 105

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )             ORDER
                                          )
WARREN ROSSLYN NEWELL,                    )
                                          )
                 Defendant.               )
____________________________________      )

      This matter is before the Court on the Motion to Withdraw (Doc. 25) filed

by defense counsel Ted Besen. A text order allowing the Motion was entered

on June 24, 2020. This Order follows and provides further details regarding

the Court’s decision.

I.    Relevant Procedural Background

      Information regarding the prior procedural history of this matter

appears in the Court’s Order (Doc. 20) filed on June 2, 2020 (“June 2 Order”)

and is not repeated here.

      On June 10, 2020, Defendant filed an unopposed motion to continue his

trial, which is scheduled for the term beginning on June 29, 2020. The Hon.

Martin Reidinger, Chief District Judge, extended Defendant’s deadline to file

a plea agreement to June 19, 2020 and denied Defendant’s motion to continue

the trial without prejudice. (Doc. 23).




     Case 1:19-cr-00105-MR-WCM Document 28 Filed 06/26/20 Page 1 of 8
        On June 22, 2020, Defendant filed a pro se motion to continue (Doc. 24),

in which he indicates that he intends to hire counsel and renews his request

for a trial continuance.

        The instant Motion to Withdraw was filed by Mr. Besen, also on June 22,

2020.

        A hearing was conducted on the Motion to Withdraw on June 24, 2020.

Assistant United States Attorney Richard Edwards appeared for the

Government and Mr. Besen appeared with Defendant.

II.     The Hearing

        At the beginning of the hearing, Mr. Besen made a brief opening

statement.

        The Government advised that it takes no position with regard to the

Motion to Withdraw but notes that there does not appear to be any evidence of

bad faith or an improper intent to delay trial.

        Thereafter, and at the request of defense counsel, the courtroom and the

record were sealed. The undersigned then heard further from Mr. Besen and

Defendant, after which the courtroom was reopened and the record was

unsealed.1




1Matters discussed during the sealed portion of the hearing are referenced in this
Order only to the extent they do not appear to implicate confidentiality concerns and
are necessary for the memorialization of the Court’s ruling.
                                         2

        Case 1:19-cr-00105-MR-WCM Document 28 Filed 06/26/20 Page 2 of 8
III.   Discussion

       As an initial point, Defendant’s pro se Motion to Continue indicates that

Defendant and his family are attempting to secure retained counsel. The

Government pointed out, however, that some of the attorneys referenced by

Defendant are North Carolina state prosecutors.

       Defendant likewise indicated during the hearing that he is seeking

retained counsel. However, no such attorney has made an appearance in this

matter. Should retained counsel appear, Defendant’s entitlement to appointed

counsel may be revisited. Until that time, the undersigned will presume that

representation by appointed counsel is required and therefore that the Motion

to Withdraw is active and not moot.

       As with the prior Motion to Withdraw, in considering the instant Motion,

the Court has taken into account the following factors: 1) the timeliness of the

Motion; 2) the reasons given by defense counsel and Defendant as to why Mr.

Besen’s representation of Defendant should not continue; and 3) whether the

conflict between Defendant and Mr. Besen is so great that it has resulted in a

total lack of communication preventing an adequate defense. See United States

v. Gallop, 838 F.2d 105, 108 (4th Cir. 1988).




                                       3

       Case 1:19-cr-00105-MR-WCM Document 28 Filed 06/26/20 Page 3 of 8
      A. Timeliness

      As noted, Defendant’s plea deadline was extended to June 19, 2020. No

plea agreement, however, has been filed.

      Defendant’s prior motion to continue was denied without prejudice and

his trial remains scheduled for the term beginning June 29, 2020. However,

defense counsel advised that the parties have been notified that another case

will begin on June 29, 2020 and that Defendant’s case is likely to begin on

approximately July 6, 2020.

      The Motion to Withdraw was filed on Monday, June 22, 2020, two weeks

prior to the beginning of trial (assuming trial begins on July 6) and following

a contentious three-hour meeting between counsel and Defendant on Friday,

June 19, 2020.

      This factor is neutral or slightly favors denial of the Motion to Withdraw.

      B. Basis for the Motion

      The undersigned heard at length from both Defendant and Mr. Besen

regarding their current disagreements. That information indicates that

Defendant and Mr. Besen have widely diverging views about how a number of

aspects of the case can and should be handled. The details of these arguments

are not stated here but appear in the record of the sealed portion of the

proceeding.



                                       4

     Case 1:19-cr-00105-MR-WCM Document 28 Filed 06/26/20 Page 4 of 8
      Differing views of Mr. Besen’s work in the case was one of the topics of

disagreement identified in connection with the prior Motion to Withdraw.2

Additional items in this category were referenced during the recent hearing.

      Information regarding new topics of disagreement that have arisen since

the prior hearing was also discussed. For example, Defendant advised that on

Monday, June 22, 2020, he filed a “bar complaint” against defense counsel.3 In

addition, and significantly, defense counsel advised of certain ethical concerns

that have arisen.

      After further reflection of the more complete record, and after review of

additional authorities including relevant portions of the North Carolina Rules

of Professional Conduct, the undersigned concludes that this factor weighs in

favor of allowing the Motion to Withdraw.




2 At that time, the disagreements between Defendant and Mr. Besen were rooted in
three main issues: 1) Mr. Besen’s previous service as a law enforcement officer, 2) an
alleged conflict relating to one of Mr. Besen’s former clients, and 3) Defendant’s
contention that Mr. Besen had failed to conduct certain procedures or obtain certain
information that Defendant had requested.

3 This material was not available to the undersigned at the time of the hearing but
now appears on the docket as Docs. 26, 26-1, 26-2, and 26-3. This information does
not appear to be a complaint that Defendant has filed with the North Carolina State
Bar but rather a letter Defendant has addressed to the North Carolina Bar
Association, which has been copied to the presiding District Judge and the Clerk’s
office.
                                          5

      Case 1:19-cr-00105-MR-WCM Document 28 Filed 06/26/20 Page 5 of 8
      C. Extent of the Breakdown in Communication

      As the record indicates, Defendant and Mr. Besen have experienced

communication troubles in the past. The undersigned was not convinced

previously, and is not convinced now, that these difficulties stem from a lack

of communication. To the contrary, during the hearing, Mr. Besen stated that

he has spoken with Defendant by phone on numerous occasions and has met

with him multiple times in person, the last time being on Friday, June 19, 2020

during a meeting that lasted approximately three hours.

      When ruling on the prior Motion to Withdraw, the undersigned found

that communication between Defendant and Mr. Besen had not broken down

to a level that supported a change of counsel.

      It would appear, however, that since the June 2 Order was entered, the

relationship between Defendant and defense counsel has continued to

deteriorate. Defendant states that the two of them “can’t even talk” and Mr.

Besen advises that Defendant has made increasingly derogatory comments

and that there has been a total breakdown in communication between them.

This breakdown, Mr. Besen believes, is such that requiring him to continue in

the case would be counterproductive and could even constitute the ineffective

assistance of counsel. In short, to the extent Defendant and Mr. Besen agree

on anything, it is that communication between them has broken down entirely.



                                       6

     Case 1:19-cr-00105-MR-WCM Document 28 Filed 06/26/20 Page 6 of 8
      As stated in the June 2 Order, the Fourth Circuit has explained that it

has been “concerned not with the indigent defendant's freedom of choice or with

whether the attorney and his client have a ‘meaningful relationship,’ . . . but

with a ‘breakdown’ of attorney-client communication so great that the principal

purpose of the appointment—the mounting of an adequate defense incident to

a fair trial—has been frustrated.” United States v. Smith, 640 F.3d 580, 588

(4th Cir. 2011) (internal quotations and citations omitted).

      In this case, there seems to be no question that communication has

broken down completely. At the same time, this breakdown may, in significant

measure, be the result of Defendant’s own conduct and demands. See United

States v. Muslim, 944 F.3d 154, 166–67 (4th Cir. 2019)(citation omitted) (“It is

clear there was a conflict between [counsel] and Defendant. However,

Defendant’s conduct was a major causative factor.”); United States v. Morsley,

64 F.3d 907, 918 (4th Cir. 1995)(“The district court is not compelled to

substitute counsel when the defendant's own behavior creates a conflict.”); see

also United States v. Smith, 640 F.3d 580, 591 (4th Cir. 2011) (“Even if a

breakdown is genuine, after granting one or more substitution motions a court

may well decline to grant further motions if it finds that yet another

substitution would not remedy the problem.”).




                                       7

     Case 1:19-cr-00105-MR-WCM Document 28 Filed 06/26/20 Page 7 of 8
     Nonetheless, the breakdown of communication appears to be so complete

that the undersigned concludes that the third factor moderately favors

allowing the Motion to Withdraw.

     In sum, having previously considered and denied a similar motion, the

undersigned is loath to allow what, in some ways, appears to be a second bite

at the apple. However, the additional information that has now been provided

regarding the depths of the disagreements between Defendant and Mr. Besen

has convinced the undersigned that their ability to engage in effective

communication has collapsed to such a degree that it appears unlikely an

adequate defense could be rendered.

     Accordingly, the Motion to Withdraw (Doc. 25) is GRANTED, Mr. Besen

is WITHDRAWN as counsel for Defendant, and the Federal Defender’s Office

is DIRECTED to assign new counsel for Defendant forthwith.

     It is so ordered.


                                      Signed: June 25, 2020




                                      8

     Case 1:19-cr-00105-MR-WCM Document 28 Filed 06/26/20 Page 8 of 8
